DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 5/1/2020.
Claims 1-10 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The 3 IDS documents have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniek et al. US 2011/0072764.
Regarding claim 1: 
Daniek teaches a sealing tool (FIG. 25, 4100) for a tray sealing machine, the sealing tool comprising: an (4110); and a lower tool (4121/4120’’’/4130’) with a main body (4130’), which has a tray depression (4146) for receiving at least a part of a tray to be sealed (shown in FIG. 25), and with a tray carrier (4121/4120’’’), wherein a gas channel (emboldened horizontal arrow in FIG. 25) runs through the tray carrier; wherein the tray carrier comprises a first plate (4121) with a first pressing surface (lower face) and a second plate (4120’’’) with a second pressing surface (upper face), wherein the first plate further has a first depression (where the gas channel is present) extending from the first pressing surface, and wherein the first depression forms at least a section of the gas channel when the first plate and the second plate are pressed against each other at the first pressing surface and the second pressing surface, respectively (shown in FIG. 25). 
Regarding claim 2: 
Daniek teaches the sealing tool according to claim 1, as discussed above, wherein the main body and the second plate are connected to each other in an unmovable manner during operation of the sealing tool (shown in FIG. 25). 
Regarding claim 3: 
Daniek teaches the sealing tool according to claim 1, as discussed above, wherein the first plate is connected to the second plate during operation of the sealing tool, so that the first plate and the second plate are arranged unmovable relative to each other (shown in FIG. 25). 
Regarding claim 6: 
Daniek teaches the sealing tool according to claim 1, as discussed above, wherein the second plate comprises a second depression (recessed portion of 4120’’’ that the flange of the tray approaches) extending from the second pressing surface, and wherein, when the first plate and the second plate are pressed against each other, the first depression and the second depression together form a section of the gas channel. 
Regarding claim 7: 
(all addressed above); the method further including:
evacuating and/or gas-flushing the packaging tray (via channels 4192’’’); and 
sealing the tray with a top film (with sealing module 4110). 
Regarding claim 8: 
Daniek teaches the method according to claim 7, as discussed above, further comprising clamping the top film onto the upper tool by the first plate before closing the sealing tool (shown in FIG. 25 where the top film is clamped to 4110 prior to the closing of the sealing tool).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daniek, as applied above.
Regarding claims 9 and 10: 
Daniek teaches the method according to claim 7, as discussed above, but does not specifically teach wherein pressing the first plate against the second plate occurs while (or before) the sealing tool closes.
However, given that there are only a very small number of ways the device could be used to both press the first and second plates together and close the sealing tool for sealing, it would have been obvious to try (i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; see MPEP 2141 III. (E)), for a person having ordinary skill in the art, at the effective filing date of the invention, to either (1) press the first plate against the second plate while the sealing tool closes, or (2) press the first plate against the second plate before the sealing tool closes, since either method would lead to the same predictable result of properly forming the gas channel and sealing the tray.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or render obvious a protrusion is provided on the second pressing surface, and the protrusion is configured to extend into the first depression when the first plate and the second plate are pressed against each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731